Per Curiam.
All the exceptions to the charge will appear to be unfounded, if the whole be taken together. For instance, the want of direction, assigned in the first error, is supplied at the conclusion of the charge; and the same thing, perhaps, maybe said of other errors. The judge is charged, in some of the exceptions, with having misstated the evidence; but it is not error in law to do so, the remedy being a motion for a new trial. Nor are mere errors of omission, without a prayer for specific direction, assignable. Most of the exceptions fall under the one or the other of these heads. The direction actually given, generally affirmed the defendant’s legal positions. They, however, disaffirmed one of them, and properly ; for it is not law, that the right of property could not pass, so long as the quantity of the thing sold remained to be ascertained; as was decided in Scott v. Wells, 6 Watts & Serg. 368. It is only where something is to be done for the ascertainment of the quantity, by the very terms of the contract, that it is incomplete.
The jury probably have done the defendants injustice, but they have nothing to complain of at the hands of the court.
Judgment affirmed.